DETAILED ACTION
This office action is responsive to communication filed on January 3, 2022.
Response to Amendment
The amendment filed January 3, 2022 has been entered by the Examiner.
Allowable Subject Matter
Claims 1, 3-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claims 1 and 6 are amended to incorporate the subject matter of previously objected-to claims 2 and 7, respectively, and are thus allowed for the reasons provided with respect to claims 2 and 7 on page 9 of the Office Action filed October 4, 2021.

	Claims 3-5 are allowed as depending from an allowed claim 1.

	Claims 8-11 are allowed as depending from or otherwise requiring all of the limitations of an allowed claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696